DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
In claim 8, at line 3: “the battery” lacks antecedent basis because claim 1 does not recite a battery. 
In claim 11, at line 3: “the battery” lacks antecedent basis because claim 1 does not recite a battery.
In claim 12, at line 3: “the battery” lacks antecedent basis because claim 1 does not recite a battery.
In claim 13, at line 3: “the battery” lacks antecedent basis because claim 1 does not recite a battery.
In claim 14, at line 4: “the battery” lacks antecedent basis because claim 1 does not recite a battery.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2018/0154782 to Lee (“Lee”).
As to independent system claim 1 and similarly recited independent method claim 20, a thermal management system/method (¶ 0034, 0036) comprising: a valve (Fig. 8: 810, 830, 850. “A” is an indefinite article that carries the meaning of “one or more”. ); a radiator loop configured to be connected to the valve (Fig. 7: 400, 750); a power electronics loop configured to be connected to the valve (Fig. 7: 200, 730); a heater loop configured to be connected to the valve (Fig. 7: 300, 710); and a battery loop configured to be connected to the valve (Fig. 7: 500, 770), wherein the valve is configured to connect one or more of the radiator, power electronics, heater, and battery loops together (¶ 0052. Each of 400, 200, 300, or 500 are configured to be connected to 810, 830, or 850.) and wherein the valve is configured to isolate at least one of the radiator, power electronics, heater, and battery loops from any remaining loops of the radiator, power electronics, heater, and battery loops (¶ 0052, 0053. 810, 830, and 850 allow for separate open and closing to selectively move the cooling water to 400, 200, 300, or 500. For example, Fig. 8 discloses opening and closing vales such that 200 is isolated from the flow of cooling water by 400 to 300.).

As to claim 3, the system according to claim 1, wherein the radiator loop includes at least one low temperature radiator that is fluidly connected to the valve (¶ 0037, 0052. Lee’s radiator 400 performs cooling, so reads on low temperature.).

As to claim 18, the system according to claim 1, wherein at least two of the radiator, power electronics, heater, and battery loops flow in series while the remaining of the radiator, power electronics, heater, and battery loops are isolated from each other (¶ 0056. 400, 200, and 300 are connected in series and 500 is isolated.)

As to claim 19, the system according to claim 1, wherein each of the radiator, power electronics, heater, and battery loops is in fluid communication with at least one other of the radiator, power electronics, heater, and battery loops such that none of the radiator, power electronics, heater, and battery loops are isolated from each other (¶ 0061).

Allowable Subject Matter
Claims 2 and 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 4-17 would be allowable if amended in the manner detailed above because the prior art of record does not teach or suggest a thermal management system having the combinations of elements required by claim 1 and recited in each of dependent claims 2, 4-14, 16, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851